DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 05/18/2021.
Claims 1, 2, 5, 6, 9, 10, 12, 13, 18, and 20 are pending.
Claims 1 and 13 are amended.
Claims 3, 4, 7, 8, 11, 14-17, and 19 are cancelled.

Allowable Subject Matter

Claims 1, 2, 5, 6, 9, 10, 12, 13, 18, and 20 are allowed.

The following is an examiner's statement of reasons for allowance:

Applicant’s arguments dated 05/18/2021, have been fully considered, and although the arguments against Wood on pages 9-11 of the arguments are not entirely persuasive considering that the instant specification and figure 7 appear to also show a CT scanner and optical scanner in sequence, and the instant claims do not preclude a simultaneous scanning of a lengthy product by sequential scanning devices, it is noted that while Caron teaches optimizing a layout of selected parts to be cut for flat products, and while McMillin teaches an automated lumber processing system employing one scanning object on logs to produce boards in consideration of scanned defects, and while Woods also teaches an inspection system that can employ various scanning components to distinguish defects in a product generally describes optimizers to fit products of highest value, none of the references taken 

(Claim 1) "…information about a pre-set set of shapes and dimensions of flat products (3) to be cut, wherein the pre-set set includes a predetermined group of elements; running the flat material on a working table having an optical scanner located on a first side of the working table and a CT scanner located on a second side of the working table, wherein the first side of the working table is opposite to the second side of the table; simultaneously scanning an image of a first visible side of the flat material (a) by using the optical scanner and scanning a second image of a second visible side of the material by using the CT scanner; identifying defects (2) of the scanned image of the material (1) by using a controlling unit located on the scanner; setting boundaries of the individual flat products (3); sending information obtained in the identification step to the database; assigning a position to each one of the identified defects by using a computer program on the computer; creating a cutting plan (4) by using linear programming without the need to cut all flat products (3) from the group of desired products, wherein during the creation of the cutting plan (4), locations of the identified defects (2) of the material (1) are taken into account; using a numerical algorithm to determine a distribution of the flat products (3) on the available surface of the material (1); 2US Application No. 15/755,079Docket No. 1103.005 Amendment Cassigning a weight coefficient to each one of the elements from the pre-set set of the shapes and the dimensions of the flat products (3); wherein the optimization of the distribution of the flat products (3) is realized with a goal of achieving a highest sum of a number of the flat products (3) multiplied by a weight coefficient of a given product (3); immediately cutting the material (1) by using a cutting machine (6) by following the cutting plan",


Claim 13) "…working table having a first side and a second side, the first side opposite to the second side; an optical scanner (5) adapted to scan a first side of a material and located on a first side of the working table; a CT scanner adapted to scan a second side of the material and located on the second side of the working table; a cutting machine (6) located on the working table; and a controlling computer (7) connected to the scanner (5) and the cutting machine (6), wherein a database with at least one set of desired shapes and dimensions of flat products (3) is stored in the controlling computer (7), and the controlling computer (7) has an output for a control of a cutting line of the cutting machine (6), according to a cutting plan (4); 4US Application No. 15/755,079Docket No. 1103.005 Amendment C wherein the optical scanner and the CT scanner simultaneously scans both sides of the material when the material runs through the working table; wherein a weight value stored in the database is assigned to each flat product (3) from the at least one set; a program for producing the cutting plan (4) by using a linear programming, whereas a maximum sum of weight values of the flat products (3) is in the controlling computer (7); wherein the cutting machine (6) is designed for jump changes in a direction of the cutting line and that the cutting machine (6) is a machine acting on a point.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117